Title: To John Adams from Ferdinand Rosset, 11 April 1794
From: Rosset, Ferdinand
To: Adams, John



Sir
Philadelphia April 11th. 1794.

I have the honour to Send you the papers I mentioned the last time I had the honour to See you.  If your patience is not exhausted by the perusal, it would give me great pleasure to hear afterwards your Opinion on the Subject they relate to: And if there Should be any thing that would make you y wish for an explanation, I Should feel my Self happy in giving it to you as well as in using every other opportunity to assure you of the great Consideration with which I have the honour to be / Sir / Your most humble / & obedient Servant

Ferdinand Rosset